 

EXHIBIT 10.4

 

FIFTH AMENDED AND RESTATED
PROMISSORY NOTE

 

$100,000.00 November 1, 2013   New York, New York

 

FOR VALUE RECEIVED, Grandparents.com, Inc., a Delaware corporation (the
“Company”), promises to pay to the order of XXX, or his heirs and assigns (the
“Holder”), the principal sum of $100,000 together with interest on the
outstanding principal balance at the rate of ten percent (10%) per annum
(computed on the basis of actual calendar days elapsed and a year of 365 days)
or, if less, at the highest rate of interest then permitted under Florida law
(the “Applicable Rate”). Interest commenced accruing on November 15, 2012 under
the Original Note (as defined below) and shall continue to accrue on the
outstanding principal balance of this Fifth Amended and Restated Promissory Note
(this “Note”) until paid in accordance with the provisions hereof.
Notwithstanding the foregoing (and for the avoidance of doubt), interest on this
Note shall not be due and payable until the Maturity Date (as defined below).
For purposes of this Note, “Business Day” means any day on which banks in New
York, New York are generally open for business.

 

This Note amends, restates and renews, in its entirety, that certain Fourth
Amended and Restated Promissory Note executed by the Company on or about
September 1, 2013 in favor of the Holder (the “Fourth Amended and Restated
Note”), which amended and restated that certain Third Amended and Restated
Promissory Note executed by the Company on or about July 1, 2013 in favor of the
Holder, which amended and restated that certain Second Amended and Restated
Promissory Note executed by the Company on or about April 2, 2013 in favor of
the Holder, which amended and restated that certain Amended & Restated
Promissory Note executed by the Company on or about January 31, 2013 in favor of
the Holder which amended and restated that certain Promisory Note in the
original principal sum of $200,000 executed by the Company on or about November
15, 2012 in favor of the Holder (the “Original Note”). This Note is a
replacement of and is not in addition to the Fourth Amended and Restated Note.
Upon execution and delivery of this Note by the Company to the Holder, the
Fourth Amended and Restated Note shall in all respects be superceded by this
Note. The Company and the Holder acknowledge and agree that the principal amount
of this Note reflects the unpaid balance of the principal amount due to the
Holder after taking into consideration the Company’s payment to the Holder of
$100,000 in principal, plus unpaid accrued interest thereon, on or about
September 1, 2013.

 

1.           Maturity. Unless sooner paid in accordance with the terms hereof,
the entire unpaid principal amount and all unpaid accrued interest under this
Note shall become fully due and payable on the earlier of (i) December 31, 2013,
or (ii) the receipt by the Company of $1,500,000 in aggregate gross proceeds
arising from a debt and/or equity financing (singularly or in combination) after
the date of this Note, (the “Maturity Date”), or unless the earlier acceleration
of this Note by the Holder upon the occurrence of an Event of Default.

 

 

 

 

Event of Default. The occurrence of any of the following shall be an “Event of
Default”: (i) any material default by the Company of any material agreement to
which the Company is a party to; (ii) the failure by the Company to pay any
material obligation as such obligation becomes due and payable; (iii) the
falsity, inaccuracy or material breach by any Guarantor of any written warranty,
representation or statement made or furnished to the Holder by or on behalf of
any Guarantor; or (iv) the termination or attempted termination of the Guaranty
(as defined below). Upon the occurrence of any Event of Default, the Holder
shall be entitled to receive from the Company (i) the maximum amount of interest
payable by law from the original date of this Note to the date of payment, and
(ii) one warrant for each dollar owed by the Company to the Holder on the date
of the Event of Default, exercisable at one cent ($0.01) per share. The warrant
shall provide for an exercise period of five (5) years, have a cashless exercise
and be in similar form to other warrants that have been issued by the Company.
The number of warrants to be issued to the Holder by the Company shall be
determined on the date of an Event of Default, and Payment by the Company of any
amount due Holder after the date of an Event of Default shall not reduce the
number of warrants to be issued to the Holder.

 

2.           Prepayment. The Company shall have the right to prepay, upon five
(5) Business Days written notice to the Holder, any amounts owed under this Note
in whole or in part at any time without the prior written consent of the Holder.

 

3.           Guaranty. Steve Leber and Joseph Bernstein have executed a Joint
and Several Guaranty of Payment (the “Guaranty”), a copy of which is attached
hereto as Exhibit I, which, among other things, provides for the guarantee of
payment (rather than performance) of the loan made hereunder.

 

4.           Most Favored Nations Provision. From the date hereof until the
Maturity Date, in the event the Company issues debt securities having terms more
favorable than this Note to any person other than the Holder, the Company and
the Holder shall amend this Note to reflect such more favorable terms into this
Note.

 

5.           Negative Covenants. So long as any indebtedness under this Note
remains outstanding, the Company shall not permit any Lien to attach to any of
the assets of the Company or any Subsidiary, other than Permitted Liens. For
purposes of this Note, the term “Lien” shall mean shall mean any security
interest, mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), claim or other priority or preferential
arrangement of any kind or nature whatsoever (other than a financing statement
filed by a lessor in respect of an operating lease not intended as security).

 

6.           Lost, Stolen, Destroyed or Mutilated Notes. In case this Note shall
be mutilated, lost, stolen or destroyed, the Company shall issue a new note of
like date, tenor and denomination and deliver the same in exchange and
substitution for and upon surrender and cancellation of such mutilated Note, or
in case this Note is lost, stolen or destroyed, upon receipt of evidence
satisfactory to the Company of the loss, theft or destruction of such Note.

 

7.           Governing Law. This Note is to be construed in accordance with and
governed by the laws of the State of Florida, without giving effect to the
conflict of laws principles thereof.

 

 

 

 

8.           Exclusive Jurisdiction; Venue; Agent for Service. This Note has
been delivered to, accepted by the Holder in the State of Florida and is payable
in the State of Florida and deemed to be made in the State of Florida. The
Company hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in Miami-Dade County, Florida; provided that nothing contained
in this Note will prevent the Holder from bringing any action, enforcing any
award or judgment or exercising any rights against the Company, against any
security or against any property of the Company within any other county, state
or other foreign or domestic jurisdiction. The Company acknowledges and agrees
that the venue provided above is a convenient forum for both the Holder and the
Company. The Company waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Note. The Company
hereby irrevocably appoints Steve Leber, having an address of 6181 Hollows Lane,
Delray Beach, FL 33484 as its agent for service of process in the State of
Florida for purposes of this Note. If the Holder engages any attorney to enforce
or construe any provision of this Note, or as a consequence of any default
whether or not any legal action is filed, the Company shall immediately pay on
demand all reasonable attorneys’ fees and Holder’s other costs, together with
interest from the date of demand until paid at the highest rate of interest then
applicable to the unpaid principal, as if such unpaid attorneys’ fees and costs
had been added to the principal. Attorneys’ fees shall be recoverable at all
levels including appellate courts.

 

9.           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Note must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or e-mail
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Grandparents.com, Inc.
589 Eighth Avenue, 6th floor

New York NY 10018

XXX

XXX

XXX

Attention: Matthew Schwartz, Vice President & Chief Compliance Officer

 

With copies (for informational purposes only) to:

 

Sills Cummis & Gross PC

One Riverfront Plaza

Newark, New Jersey 07102

XXX

XXX

Attention: Jeffrey L. Wasserman, Esq.

 

 

 

 

If to the Holder:

 

Mel Harris

XXX

XXX

XXX

XXX

XXX

 

10.         Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of this Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

11.         Assignment. The Company shall not have the right to assign its
rights and obligations hereunder or any interest herein.

 

12.         Remedies Cumulative; Failure or Indulgence Not a Waiver. The
remedies provided in this Note shall be cumulative and in addition to all other
remedies available under this Note. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

13.         Payments. Whenever any payment of cash is to be made by the Company
to the Holder pursuant to this Note, such payment shall be made in lawful money
of the United States of America by a check drawn on the account of the Company
and sent via overnight courier service to the Holder at such address as
previously provided to the Company in writing (which address, in the case of the
Holder as of the date of issuance hereof, shall initially be the address for the
Holder as set forth in Section 9 hereof); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with not less than two (2) Business Days prior written
notice setting out such request and the Holder’s wire transfer instructions.
Whenever any payment to be made shall otherwise be due on a day that is not a
Business Day, such payment shall be made on the immediately succeeding Business
Day and such extension of time shall be included in the computation of accrued
interest.

 

14.         Excessive Interest. Notwithstanding any other provision herein to
the contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if the Holder shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

 

 

 

 

15.         Waiver of Notice. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.

 

16.         Electronic Signatures; Counterparts. This Note may be executed by
facsimile or e-mail. Executed counterparts in electronic format, including PDF
or e-mail, or facsimile are to be treated as hand-marked originals and shall be
of equal import and effect as hand-marked originals and binding.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 

GRANDPARENTS.COM, INC.

 

By: /s/ Steve Leber     Steve Leber     Chairman & Co-Chief Executive Officer  
    By: /s/Joseph Bernstein     Joseph Bernstein     Co-Chief Executive Officer

 

 

 

